               Case 2:09-cr-00355-JLR Document 27 Filed 12/22/20 Page 1 of 1



                                                                  HON. JAMES L. ROBART
 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                    )   No. CR09-355-JLR
                                                  )
 8                   Plaintiff,                   )
                                                  )   ORDER GRANTING MOTION
 9              v.                                )   FOR    TERMINATION OF
                                                  )   SUPERVISED RELEASE
10   RADAMES RIVERA,                              )
                                                  )
11                   Defendant.                   )
                                                  )
12
13
            This matter has come before the Court on Mr. Rivera’s motion to terminate his
14
     remaining period of supervised release. The Court has reviewed the motion, records,
15
     and files herein, as well as the factors set forth in 18 U.S.C. § 3553(a).
16
            IT IS NOW ORDERED that Mr. Rivera’s term of supervised release be
17
     terminated pursuant to 18 U.S.C. § 3583(e).
18
            DATED this 22nd day of December, 2020.
19
20                                             A
                                             ______________________________________
                                             JAMES L. ROBART
21
                                             UNITED STATES DISTRICT JUDGE
22   Submitted by:

23   s/ Dennis Carroll
     Assistant Federal Public Defender
24
     Attorney for Radames Rivera
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER FOR TERMINATION                                         1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                           Seattle, Washington 98101
       (Radames Rivera / CR09-355-JLR) - 1                                        (206) 553-1100
